Citation Nr: 1718331	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  13-09 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a right hand disability, to include as secondary to a service-connected left wrist disability.

2.  Entitlement to special monthly compensation (SMC) for loss of use of the left hand.

3.  Entitlement to an effective date prior to January 8, 2014, for the grant of entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1977 to December 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2012, June 2014, and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In January 2016, the Veteran presented sworn testimony regarding the SMC claim during a video conference hearing in Buffalo, New York, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.  Although the Veteran initially requested a hearing on the remaining issues on his February 2016 VA Form 9, in a subsequent communication received in July 2016, he withdrew his request for a hearing.  38 C.F.R. § 20.704(e) (2016). 

The issue of service connection for the right hand is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.





FINDINGS OF FACT

1.  With resolution of reasonable doubt in the Veteran's favor, no effective function remains of the left hand other than that which would be equally well served by an amputation stump at the site of election with use of a suitable prosthetic appliance.

2.  The Veteran's claim for TDIU was received by VA on November 22, 2011.  

3.  It is factually ascertainable that the Veteran was unable to obtain or maintain substantially gainful employment due to his service-connected disabilities as of March 8, 2011, within the one year period prior to November 22, 2011.


CONCLUSIONS OF LAW

1.  The criteria of entitlement to SMC under 38 U.S.C.A. § 1114 (k) for loss of use of the Veteran's left hand have been met.  38 U.S.C.A. §§ 1114 (k), 5107 (West 2014); 38 C.F.R. § 3.350 (a)(2) (2016).

2.  The criteria for an effective date of March 8, 2011, but no earlier, for the assignment of a TDIU have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all of the evidence of record, with an emphasis on the medical evidence pertinent to the claim on appeal.  Although all the evidence of record has been thoroughly reviewed, the Board is not required to discuss each piece of evidence in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis herein will focus on what the evidence shows, or fails to show, with respect to the Veteran's claims.

	(CONTINUED ON NEXT PAGE)

I. Duties to Notify and Assist

As the Veteran's claim for SMC for loss of use of the left hand is granted herein, any error related to the VA's duty to notify and assist is moot.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the Veteran's earlier effective date claim, as a general rule, the adjudication of a claim for an earlier effective date is based upon evidence already in the claims folder; the resolution of the claim depends upon when certain document(s) were either received by VA and/or promulgated to the Veteran.  In pertinent part, any current clinical examination would show his level of disability at the current time, and not whether it was factually ascertainable a TDIU was warranted prior to the current effective date.  Consequently, the Board finds that the duty to assist has been satisfied in this case.

II. Merits of the Claims

A. SMC

Loss of use of a hand or a foot, for the purpose of SMC, will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  For the hand, acts of remaining function include grasping and manipulation.  38 C.F.R. § 3.350 (a)(2) (2016).  

The Veteran was afforded a VA examination to evaluate the current severity of his left wrist disability, to include whether there was loss of use, in March 2014.  The examiner concluded that there was not functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  Despite this conclusion, the Board finds that the examination report actually supports a finding of functional impairment of this level.  Significantly, the examiner noted that there was no palpable contraction or muscle force for the wrist flexors or extensors of digit 3, 4, and 5 flexors.  He also noted that the Veteran had no range of motion and no muscle strength for the left wrist, decreased strength of hand grip, and that his abilities to oppose the thumb and flex his fingers were both quite limited.  

In light of the findings noted on the March 2014 VA examination report and with resolution of reasonable doubt in the Veteran's favor, the Board finds that the evidence is in equipoise as to whether effective function remains of the left hand other than that which would be equally well served by an amputation stump at the site of election with use of a suitable prosthetic appliance.  Resolving any doubt in favor of the Veteran, the claim entitlement to SMC under the provisions of 38 U.S.C. § 1114 (k) for loss of use of the Veteran's left hand is granted.

B. Earlier Effective Date for TDIU

The RO assigned an effective date of January 8, 2014, for the grant of the TDIU rating, based on a VA treatment record showing unemployability.  The Veteran generally claims that an earlier effective date is warranted.  Notably, his representative has argued that the Veteran's service-connected headaches and left wrist were equally disabling and rendered him unemployable for years prior to the January 2014 VA treatment record and March 2014 VA examination.

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  The effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  An exception to that rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In such an instance, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date" (emphasis added).  Thus, where a claim for an increased rating is received more than a year after the factually ascertainable date of increase in disability, the effective date is the date of receipt of claim.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016); see also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  

Initially, the Board notes that the Veteran had filed claims for TDIU prior to November 2011; however, these claims were all finally adjudicated. The most recent claim was denied in a July 2009 rating decision.  There are no statements from the Veteran within one year of that denial that may be construed as a notice of disagreement, nor are there any statements following this denial that may be construed as an informal claim for TDIU until the November 22, 2011 claim.  

With regard to the November 22, 2011, the RO determined that entitlement to TDIU was not factually ascertainable until January 8, 2014, based on the examination findings of that date, and since the date of claim was November 22, 2011, and January 2014 was the later of the two dates, that date was assigned. To determine if an earlier effective date is warranted, the Board must determine the date it was first factually ascertainable that the Veteran was eligible for a TDIU, and if that date is within the one year period before November 22, 2011, or after his date of claim, November 22, 2011.  

At the time of his November 2011 TDIU claim, the Veteran was service connected for a left wrist disability rated as 50 percent disabling, headaches rated as 30 percent disabling, a left eyebrow scar rated as 10 percent disabling, and a left wrist scar rated as 0 percent disabling.  His combined rating was 70 percent.  As he had a combined rating of 70 percent and a single disability rated at 40 percent or higher, he met the schedular requirements for TDIU at that time.  38 C.F.R. § 4.16(a) (2016).  As such, the remaining question is whether he was precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).

Review of the record shows that a March 8, 2011 VA examination for headaches noted that the Veteran had twice weekly prostrating attacks of headache pain lasting two to four hours.  The examiner also noted that the Veteran left his last job with the United States Postal Service (USPS) due to emotional issues and headaches. Additionally, a January 2012 hand and wrist examinations noted that the Veteran would not be able to engage in employment that required use of the left hand as he had limited grip using only two fingers and movement of the fingers and wrist caused pain. Further, his functional loss was noted to include less movement than normal, weakened movement, pain on movement, and deformity.  Although the Veteran is not currently service connected for emotional issues, the Board finds that the severity of his headaches described in addition to the limitations caused by the Veteran's left hand,  as well as his work history and educational level would preclude gainful employment.  The length, frequency, and prostrating nature of his headaches would interfere significantly with job attendance and ability to maintain employment, regardless of the setting, and his employment options were further restricted by his limited functional use of his left hand.  Giving the Veteran the benefit of the doubt, the Board finds that it was factually ascertainable that the Veteran was unemployable as of the date of the March 8, 2011, VA examination. 
Given that this date is within one year of the filing of the November 2011 TDIU claim, an effective date of  March 8, 2011, is warranted. 38 C.F.R. § 3.400.  There is no evidence upon which to find that he was unemployable earlier than the March 8, 2011 date; thus, there is no basis for an effective date prior to March 8, 2011.
Accordingly, an effective date of March 8, 2011, but no earlier is awarded for the assignment of TDIU. 

ORDER

Entitlement to SMC under the provisions of 38 C.F.R. § 3.350(a) for loss of use of the left hand is granted.

Entitlement to an effective date of March 8, 2011, but no earlier, for the assignment of a TDIU is granted


	(CONTINUED ON NEXT PAGE)

REMAND

The Veteran was afforded a VA examination in March 2014 to determine the nature and etiology of his claimed right hand disability.  The examiner noted several positive findings on physical examination, including decreased muscle strength, decreased range of motion, and positive Tinel's sign.  Despite these findings, the examiner concluded that the Veteran did not have a right hand disability.  He failed to explain the apparent contradiction between the physical examination results and his conclusion.  As such, this claim must be remanded for a new VA examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA examination with an appropriate examiner to determine the nature and etiology of his claimed right hand disability.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  All necessary testing must be accomplished.

The examiner should state whether the Veteran has a current right hand diagnosis (to include any that have resolved during the appeals period from April 2013 to the present).  For each such diagnosis, the examiner must state whether it is at least as likely as not (a 50 percent probability or greater) that such a disability was caused or aggravated (made worse) by his service-connected left wrist disability.

If the examiner concludes that the Veteran does not have a current right hand diagnosis, s/he must reconcile this with the positive physical examination findings in the March 2014 VA examination.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After completing the above action, the Veteran's claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


